DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/836598 filed on 4/19/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, WO 2020/189893 A1 (Park).

Regarding Claim 1, Park discloses a method for video decoding in a decoder, comprising: decoding, by a processor, prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of an inter Park p.78, [411] – The application condition of the DMVR is 1) a condition in which DMVR-based inter bi-prediction is enabled, 2) based on an L0 reference picture and an L1 reference picture in the current block. A condition in which bi-prediction to be performed is applied, 3) A condition in which the distance from the L0 reference picture and the distance from the L1 reference picture are the same based on the current picture .. the decoding apparatus is provided with a condition in which the values of the L0 luma weighted prediction flag information and the L1 luma weighted prediction flag information are all 0, the condition that the values of the L0 chroma weighted prediction flag information and the L1 chroma weighted prediction flag information are all 0, and the bi-prediction weight).

Regarding Claim 2, Park discloses the method of claim 1, wherein the sample is a luma sample, and the applying includes applying, by the processor, the refinement technique in the reconstruction of the luma sample in the current block based on different weights being applied to the weighted prediction for the chroma components from the first reference picture and the second reference picture (Park p.78, [411] – The application condition of the DMVR is 1) a condition in which DMVR-based inter bi-prediction is enabled, 2) based on an L0 reference picture and an L1 reference picture in the current block. A condition in which bi-prediction to be performed is applied, 3) A condition in which the distance from the L0 reference picture and the distance from the L1 reference picture are the same based on the current picture .. the decoding apparatus is provided with a condition in which the values of the L0 luma weighted prediction flag information and the L1 luma weighted prediction flag information are all 0, the condition that the values of the L0 chroma weighted prediction flag information and the L1 chroma weighted prediction flag information are all 0, and the bi-prediction weight).

Regarding Claim 3, Park discloses the method of claim 2, further comprising: determining, by the processor, whether weighted prediction is applied for luma components from the first reference picture and the second reference picture; and the applying includes applying, by the processor, the refinement technique in the reconstruction of the luma sample in the current block based on different weights being applied to the weighted prediction for at least one of the chroma components or the luma components (Park p.78, [411] – The application condition of the DMVR is 1) a condition in which DMVR-based inter bi-prediction is enabled, 2) based on an L0 reference picture and an L1 reference picture in the current block. A condition in which bi-prediction to be performed is applied, 3) A condition in which the distance from the L0 reference picture and the distance from the L1 reference picture are the same based on the current picture .. the decoding apparatus is provided with a condition in which the values of the L0 luma weighted prediction flag information and the L1 luma weighted prediction flag information are all 0, the condition that the values of the L0 chroma weighted prediction flag information and the L1 chroma weighted prediction flag information are all 0, and the bi-prediction weight).

Regarding Claim 4, Park discloses the method of claim 1, wherein the sample is a chroma sample, and the applying includes applying, by the processor, the refinement technique in the reconstruction of the chroma sample in the current block based on different weights being applied to the weighted prediction for the chroma components from the first reference picture and the second reference picture (Park p.78, [411] – The application condition of the DMVR is 1) a condition in which DMVR-based inter bi-prediction is enabled, 2) based on an L0 reference picture and an L1 reference picture in the current block. A condition in which bi-prediction to be performed is applied, 3) A condition in which the distance from the L0 reference picture and the distance from the L1 reference picture are the same based on the current picture .. the decoding apparatus is provided with a condition in which the values of the L0 luma weighted prediction flag information and the L1 luma weighted prediction flag information are all 0, the condition that the values of the L0 chroma weighted prediction flag information and the L1 chroma weighted prediction flag information are all 0, and the bi-prediction weight).

Regarding Claim 5, Park discloses the method of claim 1, wherein the refinement technique includes at least one of bi-directional optical flow (BDOF) and decoder-side-motion vector refinement (DMVR) (Park p.78, [411] – The application condition of the DMVR is 1) a condition in which DMVR-based inter bi-prediction is enabled). 


Regarding Claim 7, Park discloses the method of claim 1, wherein the determining comprises: determining, by the processor, whether the weighted prediction is applied for the chroma components from the first reference picture and the second reference picture based on at least one of a first flag for chroma weight of the first reference picture and a second flag for chroma weight of the second reference picture not being equal to zero (Park p.78, [411] – condition that the values of the L0 chroma weighted prediction flag information and the L1 chroma weighted prediction flag information are all 0).

With regard to claim 8, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 8. [The Park reference further teaches an apparatus for video decoding, comprising: processing circuitry (see Park Fig.4)]

With regard to claim 9, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 9.

With regard to claim 10, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 10.

With regard to claim 11, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 11. 

With regard to claim 12, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 12.

With regard to claim 14, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 14.

With regard to claim 15, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 15. [The Park reference further teaches a non-transitory computer-readable medium (see Park p.80, [424])]

With regard to claim 16, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 16.

With regard to claim 17, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 17.

With regard to claim 18, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 18.

With regard to claim 19, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 19.

With regard to claim 20, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Park et al, US 2018/0242004 A1 (Park-2).

Regarding Claim 6, Park discloses the method of claim 1, as outlined above.
However, Park does not explicitly disclose a method, wherein one of the first reference picture and the second reference picture has a larger picture order count than the current picture and the other of the first reference picture and the second reference picture has a smaller picture order count than the current picture.
Park-2 teaches a method wherein one of the first reference picture and the second reference picture has a larger picture order count than the current picture and the other of the first reference picture and the second reference picture has a smaller picture order count than the current picture (Park-2 [0017] – if the first reference picture is a picture to which bi-directional inter-prediction is applied, a reference picture among the two reference pictures for the first reference picture and having a smaller POC difference than the current picture may be used as the second reference picture).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Park so one of the first reference picture and the second reference picture has a larger picture order count than the current picture and the other of the first reference picture and the second reference picture has a smaller picture order count than the current picture, as taught by Park-2. One would be motivated as the different inter-predictions and with the smaller POC difference are used to determine the reference picture used.

With regard to claim 13, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483